DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Raymond Armentrout on 9/10/2021.
The application has been amended as follows: 
“the joint cap” in each of claim 1, lines 19, 21, 26, 32, 35, 36, and 39; claim 16, line 2; claim 17, line 1; claim 18, line 2; and claim 19, lines 25, 27, 32, 37, 40, 41, and 44 have been changed to –the at least one joint cap—
“adjacent to the vertically” in each of claim 1, line 26 and claim 19, line 32 has been changed to –adjacent to and extending from the vertically—
“a length of the slit is at least equal to a length that each of the panels in the plurality of panels exceeds the height of the tank;” in each of claim 1, lines 30-31 and claim 19, lines 35-36 has been changed to –a length of the slit and the length of the vertically extending recess 
“a top” in claim 2, line 4 has been changed to –the top—
“the joint cover” in each of claim 21, lines 3 and 4 and claim 22, lines 3 and 4 has been changed to –the joint cap—
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: no prior art reference of record or combination of analogous prior art references of record discloses or renders obvious all of the limitations of claim 1 or claim 19, specifically the features of each of the panels have a height that is “greater by a predefined length than a height of the tank,” at least one joint cap “defines a vertically oriented slit adjacent to and extending from the vertically extending recess [defined by a lower portion of the at least one joint cap],” “a length of the slit and the length of the vertically extending recess together is at least equal to the height of each of the plurality of panels,” “the at least one joint cap receives the vertically extending joint [defined by two adjacent panels of the plurality of panels interconnecting] in the vertically extending recess,” and “the slit receives an upper portion of one of the two panels interconnected to form the vertically extending joint,” in conjunction with the remaining features recited in claims 1 and 19.
Although Wilson et al., U.S. Patent No. 1,883,214, might individually teach the claimed vertically extending joint and joint cap defining a vertically extending recess; and Allen et al., U.S. Design Patent No. 751,772 S, might individually teach the claimed vertically oriented slit, it would not have been obvious to an ordinarily skilled artisan at the time of Applicant’s invention to combine the teachings of Wilson et al. and Allen et al. (with other prior art references teaching various other claimed features), to arrive at at least “the at least one joint cap defines a vertically oriented slit adjacent to and extending from the vertically extending recess,” and “a length of the slit and the length of the vertically extending recess together is at least equal to the height of each of the plurality of panels,” absent impermissible hindsight. See Non-Final Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/Primary Examiner, Art Unit 3642